       Case 6:17-cv-00346-ADA-JCM Document 42 Filed 11/15/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 JON BATTS,                   §
                              §
     Plaintiff,               §
                              §                          CIVIL ACTION NO. 6:17-cv-00346
 v.                           §                               [JURY DEMANDED]
                              §
 REMINGTON ARMS COMPANY, LLC, §
                              §
     Defendant.               §

STIPULATION REGARDING DEFENDANT REMINGTON ARMS COMPANY, LLC’S
 MOTION TO DISMISS AND FOR SANCTIONS AGAINST PLAINTIFF JON BATTS

        Plaintiff Jon Batts and Defendant Remington Arms Company, LLC hereby stipulate as

follows:

        1.     Remington’s Motion to Dismiss and for Sanctions (ECF No. 31) is well-taken and

has merit;

        2.     Plaintiff Jon Batts agrees with the aforementioned motion;

        3.     Plaintiff Jon Batts agrees that the aforementioned motion should be granted for all

the reasons stated therein;

        4.     Paintiff Jon Batts agrees that this action be dismissed with prejudice, subject to the

terms of this stipulation and terms the Court may set; and

        5.     Plaintiff Jon Batts shall reimburse Remington in the amount of fifteen thousand

dollars ($15,000) for costs incurred in this matter for payments to its experts for efforts to recover

deleted video evidence. The reimbursement shall be paid in three equal annual payments of five

thousand dollars ($5000) with the first payment due on January 15, 2020, the second payment due

on December 1, 2020, and the third payment due on December 1, 2021. The payments shall be




1236561.v3
       Case 6:17-cv-00346-ADA-JCM Document 42 Filed 11/15/19 Page 2 of 2



payable to Remington Arms Company, LLC and shall be delivered to Steven E. Danekas,

Swanson, Martin & Bell, LLP, Suite 3300, 330 North Wabash, Chicago, Il 60611.

Dated: November 15, 2019

                                          Respectfully submitted,

                                          By:_/s/ Bryan L. Sample________________________
                                                 Bryan L. Sample, Admitted Pro Hac Vice
                                                 Texas Bar No. 00791594
                                                 Email: bsample@wincorn.com
                                                 Kenneth G. Wincorn & Associates P.C.
                                                 1310 N. Central Expressway, Suite 1310
                                                 Richardson, Texas 75080
                                                 214-630-1221
                                                 Fax 214-630-2155
                                             ATTORNEYS FOR PLAINTIFF
                                             JON BATTS


                                          By: /s/ Steven E. Danekas
                                              Steven E. Danekas, Admitted Pro Hac Vice
                                              Illinois Bar No. 6180496
                                              Email: sdanekas@smbtrials.com

                                              OF COUNSEL:
                                              SWANSON MARTIN & BELL, LLP
                                              330 North Wabash, Suite 3300
                                              Chicago, Illinois 60611
                                              312-923-8273
                                              Fax 312-321-3973

                                              and

                                              Mitchell C. Chaney
                                              Texas Bar No. 04107500
                                              Email: MChaney@mcginnislaw.com

                                              OF COUNSEL:
                                              MCGINNIS LOCHRIDGE
                                              600 Congress Avenue, Suite 2100
                                              Austin, TX 78701
                                              512.495.6198
                                              Fax 512.499.7998
                                             ATTORNEYS FOR DEFENDANT
                                             REMINGTON ARMS COMPANY, LLC

                                                2
1236561.v3
